179 Conn. 671 (1980)
SNELLING & SNELLING
v.
DAN-RIDGE CHEVROLET, INC.
Supreme Court of Connecticut.
Argued February 7, 1980.
Decision released February 19, 1980.
COTTER, C. J., LOISELLE, BOGDANSKI, PETERS and HEALEY, JS.
*672 Bruce M. Killion, with whom, on the brief, was Gregory C. Willis, for the appellant (defendant).
Irwin J. Gordon, for the appellee (plaintiff).
PER CURIAM.
The denial, as here, of a motion to open a default judgment does not constitute an abuse of discretion where it clearly appears that the defaulting party has no defense or that he has not been prevented from appearing by mistake, accident or other reasonable cause. General Statutes § 52-212; Practice Book, 1978, § 377; A.D.C. Contracting & Supply Corporation v. Thomas J. Riordan, Inc., 176 Conn. 579, 580-81, 409 A.2d 1027 (1979); Manchester State Bank v. Reale, 172 Conn. 520, 523, 375 A.2d 1009 (1977); see Mechanics Savings Bank v. Tucker, 178 Conn. 640, 643, 425 A.2d 124 (1979).
There is no error.